DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
In the present application, filed on or after March 16, 2013, claims 1-22 have been considered and examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 09/23/2020 is in compliance with the provision of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by Examiner. 

Drawings
The drawings are objected to under 37 CFR 1.84(0) because FIG. 1-4 require suitable descriptive legends for understanding of the drawing. 37 CFR 1.84(0) reads as follows:
Suitable descriptive legends may be used subject to approval by the Office, or may be required by the examiner where necessary for understanding of the drawing. They should contain as few words as possible.
Corrected drawing sheets in compliance with 37 CFR 1.121 (d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as "amended." If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the 

Claim Objections
These following claims are objected to because of the following informalities:
Claim 18 recite “an analysis unit arranged between the data collection unit the data storage unit” which appears to be a typo and should read “an analysis unit arranged between the data collection unit and the data storage unit.” Appropriate corrections are required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “a data access unit having means for establishing a communication link to the data storage unit” in claim 1 and “means for automatic identification of the at least one user based on one or more unique personal characteristics selected from the group consisting of: pulse, pupil, and fingerprint” in claim 2.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the 
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-15, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kirsch et al. (Kirsch – US 2016/0152180 A1) in view of Lin et al. (Lin – US 2019/0075444 A1).

As to claim 1, Kirsch discloses an emergency system for a vehicle comprising:
a data collection unit (Kirsch: FIG. 1 the data receiving module 116, the health prioritization module 120, the vehicle control module 121, the wearable computing devices 128, the medical data base 130, the vehicle system  122) for recording emergency data (Kirsch: [0030]-[0033], [0039]-[0043], [0054], and FIG. 1) , wherein the emergency data comprise at least vehicle data (Kirsch: [0026], [0029]-[0030], [0032]-[0033], [0050],  and FIG. 1 the vehicle system 122: The vehicle sensors 124 are operable to sense a measurement of data associated with the vehicle, the vehicle environment, the vehicle systems 122, and/or occupants of the vehicle, and generate a data signal indicating said measurement of data. These data signals can be converted into other data formats (e.g., numerical) and/or used by the vehicle systems 122 and/or the VCD 102 to generate other data metrics and parameters. It is understood that the sensors can be any type of sensor, for example, acoustic, electric, environmental, optical, imaging, light, pressure, force, thermal, temperature, proximity, among others) and medical data (Kirsch: [0033],[0039], [0048]-[0049], [0057], [0070], [0075], and FIG. 1 the medial database 130: The medical database 130 can include health and medical information about medical conditions, disease, symptoms, medications, among others. The medical database 130 can be used to determine information about a particular health state and/or the severity of a health state. Further, in some embodiments, the medical database 130 can include medical information associated with the one or more vehicle occupants) of at least one user (Kirsch: [0033], [0039], [0048]-[0049], [0057], [0070], [0075], FIG. 1 the medial database 130, FIG. 2 and FIG. 6: The medical database 130 can be used to determine information about a particular health state and/or the severity of a health state. Further, in some embodiments, the medical database 130 can include medical  of the vehicle (Kirsch: [0030]-[0033], [0039]-[0043], [0054], FIG. 1 and FIG. 4); and
a data storage unit (Kirsch: [0039]-[0044]: The VCD 102 can receive and/or access the physiological data from different sources. In one embodiment, the data receiving module 116 receives the physiological data from at least one of the wearable computing devices 128 and the vehicle 200 (e.g., the vehicle systems 122, the vehicle sensors 124 and FIG. 1 the vehicle computing device 102) for storing the emergency data (Kirsch: [0039]-[0044]: The VCD 102 can receive and/or access the physiological data from different sources. In one embodiment, the data receiving module 116 receives the physiological data from at least one of the wearable computing devices 128 and the vehicle 200 (e.g., the vehicle systems 122, the vehicle sensors 124), [0047]-[0048]: the trigger event module 118 of the processor 104 detects a trigger event based on at least one of the physiological data and vehicle data, the vehicle data received from the one or more vehicle systems of the vehicle. A "trigger event" as used herein can be a vehicle event or a health event (e.g., a health state) of the one or more vehicle occupants where further information about the health and status of the one or more vehicle occupants is needed. A trigger event can be an accident involving the vehicle. For example, the trigger event module 118 can detect a trigger event upon receiving a crash signal from the crash detection system 302, [0059], [0076]-[0077], and FIG. 1).

Kirsch does not explicitly disclose a data access unit having means for establishing a communication link to the data storage unit.
However, it has been known in the art of vehicle control to implement a data access unit having means for establishing a communication link to the data storage unit, as suggested by a data access unit (FIG. 2 the wireless communication part 15) having means for establishing a communication link to the data storage unit (Lin: [0032]-[0035], [0051], and FIG. 2: When receiving the vehicle emergency signal a1 or a2, the control part 11 of the emergency notification device 10 controls the wireless communication part 15 to establish a wireless communication link with the communication device 20 of the emergency notification center 2 and transmits emergency information to the emergency notification center 2 at step 12 using the communication address of the emergency notification center 2 stored in the storage part 16. This emergency information includes information about the vehicle emergency (identifying one of a vehicle collision and an operation of the manual notification switch 18), current position information, the vehicle identification information and the like. Furthermore, the emergency information may include other vehicle information (such as the communication address of the emergency notification device 10 and the like)).
Therefore, in view of teachings by Kirsch and Lin, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to implement in the vehicle control system of Kirsch to include a data access unit having means for establishing a communication link to the data storage unit, as suggested by Lin. The motivation for this is to enable a communication from a vehicle to an emergency notification center in response to an emergency situation occurs at the vehicle.

As to claim 2, Kirsch and Lin disclose the limitations of claim 1 further comprising the emergency system according to claim 1, further comprising means for automatic identification of the at least one user based on one or more unique personal characteristics selected from the group consisting of: pulse, pupil, and fingerprint (Kirsch: [0038], [0043], [0072], FIG. 1, and fingerprint data associated with a vehicle occupant, among other types of recognition data).

As to claim 3, Kirsch and Lin disclose the limitations of claim 1 further comprising the emergency system according to claim 1 wherein, the emergency system further comprises:
a foreground mode (Kirsch: [0026], [0029]-[0030], [0032]-[0033], [0050],  and FIG. 1 the vehicle system 122: The vehicle sensors 124 are operable to sense a measurement of data associated with the vehicle, the vehicle environment, the vehicle systems 122, and/or occupants of the vehicle, and generate a data signal indicating said measurement of data. These data signals can be converted into other data formats (e.g., numerical) and/or used by the vehicle systems 122 and/or the VCD 102 to generate other data metrics and parameters. It is understood that the sensors can be any type of sensor, for example, acoustic, electric, environmental, optical, imaging, light, pressure, force, thermal, temperature, proximity, among others: the non-emergency situation);
a background mode (Kirsch: [0069]-[0070], [0092], and FIG. 4: Thus, is some embodiments, the visual display can be transmitted to a first response system 132, for example via the network 126. In one embodiment, the visual display is transmitted via a broadcast to a first response system 132 upon determining the display is damaged. The vehicle control module 121 can determine the display is damaged based on communication from the infotainment system 310. For example, if the vehicle control module 121 is unable to communication with the Lin: [0032]-[0035], [0051], and FIG. 2);
wherein during normal operation, the communication link is established in the foreground mode (Kirsch: [0026], [0029]-[0030], [0032]-[0033], [0039]-[0044]: The VCD 102 can receive and/or access the physiological data from different sources. In one embodiment, the data receiving module 116 receives the physiological data from at least one of the wearable computing devices 128 and the vehicle 200 (e.g., the vehicle systems 122, the vehicle sensors 124, [0050], FIG. 1 and FIG. 4) and the emergency system is in the background mode during normal operation (Lin: [0032]-[0035], [0051], and FIG. 2: When receiving the vehicle emergency signal a1 or a2, the control part 11 of the emergency notification device 10 controls the wireless communication part 15 to establish a wireless communication link with the communication device 20 of the emergency notification center 2 and transmits emergency information to the emergency notification center 2 at step 12 using the communication address of the emergency notification center 2 stored in the storage part 16. This emergency information includes information about the vehicle emergency (identifying one of a vehicle collision and an operation of the manual notification switch 18), current position information, the vehicle identification information and the like. Furthermore, the emergency information may include other vehicle information (such as the communication address of the emergency notification device 10 and the like)); and
wherein at least one trigger mechanism with which the emergency system can be switched to the foreground mode (Lin: [0032]-[0035], [0051], and FIG. 2: When receiving the vehicle emergency signal a1 or a2, the control part 11 of the emergency notification device 10 controls the wireless communication part 15 to establish a wireless communication link with the communication device 20 of the emergency notification center 2 and transmits emergency information to the emergency notification center 2 at step 12 using the communication address of the emergency notification center 2 stored in the storage part 16. This emergency information includes information about the vehicle emergency (identifying one of a vehicle collision and an operation of the manual notification switch 18), current position information, the vehicle identification information and the like. Furthermore, the emergency information may include other vehicle information (such as the communication address of the emergency notification device 10 and the like)).

As to claim 4, Kirsch and Lin disclose the limitations of claim 3 further comprising the emergency system according to claim 3, wherein the at least one trigger mechanism further comprises a multistage trigger mechanism having a manual trigger mechanism, a semi-automatic trigger mechanism which requires a manual confirmation (Lin: [0032]-[0035], [0051], and FIG. 2 the manual notification switch 18: When receiving the vehicle emergency signal a1 or a2, the control part 11 of the emergency notification device 10 controls the wireless communication part 15 to establish a wireless communication link with the communication device 20 of the emergency notification center 2 and transmits emergency information to the emergency notification center 2 at step 12 using the communication address of the emergency notification center 2 stored in the storage part 16), and a completely automatic trigger mechanism (Kirsch: [0039]-[0044]: The VCD 102 can receive and/or access the physiological data from different sources. In one embodiment, the data receiving module 116 receives the physiological data from at least one of the wearable computing devices 128 and the vehicle 200 (e.g., the vehicle systems 122, the vehicle sensors 124), [0047]-[0048]: the trigger event module 118 of the processor 104 detects a trigger event based on at least one of the physiological data and vehicle data, the vehicle data received from the one or more vehicle systems of the vehicle. A "trigger event" as used herein can be a vehicle event or a health event (e.g., a health state) of the one or more vehicle occupants where further information about the health and status of the one or more vehicle occupants is needed. A trigger event can be an accident involving the vehicle. For example, the trigger event module 118 can detect a trigger event upon receiving a crash signal from the crash detection system 302, [0059], [0076]-[0077], and FIG. 1 and Lin: [0032]-[0035], [0051], and FIG. 2 the air bag ECU 51).

As to claim 6, Kirsch and Lin disclose the limitations of claim 1 further comprising the emergency system according to claim 1, wherein the data collection unit is connected to an interface for vehicle data, the vehicle data is selected from the group consisting of: accident sensor data and accident data logs (Kirsch: [0029], [0047], [0059], [0069], [0074], [0092], and FIG. 3: A trigger event can be an accident involving the vehicle. For example, the trigger event module 118 can detect a trigger event upon receiving a crash signal from the crash detection system 302), airbag status data (Lin: [0032]-[0035], [0051], and FIG. 2: When receiving the vehicle emergency signal a1 or a2, the control part 11 of the emergency notification device 10 controls the wireless communication part 15 to establish a wireless communication link with the communication device 20 of the emergency notification center 2 and transmits emergency , seat position, images of the interior, the images of the interior may be 2D, 3D or infrared images (Kirsch: [0055]-[0057], [0080], and FIG. 4-6: In another example, the health prioritization module 120 can receive image data from imaging devices integrated with the wearable computing devices 128. For example, the wearable computing devices 128 can include cameras that capture image data and the health prioritization module 120 can receive the image data from the wearable computing devices 128).

As to claim 7, Kirsch and Lin disclose the limitations of claim 1 further comprising the emergency system according to claim 1, wherein the data collection unit is connected to an interface for medical data (Kirsch: [0033], [0039]-[0044]: The VCD 102 can receive and/or access the physiological data from different sources. In one embodiment, the data receiving module 116 receives the physiological data from at least one of the wearable computing devices 128 and the vehicle 200 (e.g., the vehicle systems 122, the vehicle sensors 124, [0047]-[0049], [0057], [0070], [0075], and FIG. 1 the medial database 130: The medical database 130 can include health and medical information about medical conditions, disease, symptoms, medications, among others. The medical database 130 can be used to determine information about a particular health state and/or the severity of a health state. Further, in some embodiments, .

As to claim 8, Kirsch and Lin disclose the limitations of claim 7 further comprising the emergency system according to claim 7, wherein the interface for medical data is connected to vehicle sensors that record real-time medical data (Kirsch: [0046]: the physiological data from both the wearable computing devices 128 and/or the monitoring system 314 can be received in real time or stored and aggregated at the wearable device 128, the monitoring system 202 and/or a remote server accessed through the network 124, for example, the medical database 130) and dynamic medical data of the at least one user (Kirsch: [0042]-[0043], [0045], [0048]-[0049]: the trigger event module 118 can generate a query including physiological data (e.g., heart rate) and a vehicle occupant identification (e.g., recognition data, device ID from the wearable device associated with the vehicle occupant). The query can be executed at the medical database 130. The medical database 130 can return to the trigger event module normative baseline heart rate data for the vehicle occupant associated with the vehicle occupant identification. The trigger event module 118 can compare the normative baseline heart rate data to the physiological data (e.g., heart rate) to determine a trigger event. Accordingly, if heart rate indicates the vehicle occupant is experiencing a heart attack the trigger event module 118 detects a trigger event,   [0052], [0055]-[0057], [0080], and FIG. 4-6: In another example, the health prioritization module 120 can receive image data from imaging devices integrated with the wearable computing devices 128. For example, the wearable computing devices 128 can include cameras that capture image data and the health prioritization module 120 can receive the image data from the wearable computing devices 128).

As to claim 9, Kirsch and Lin disclose the limitations of claim 7 further comprising the emergency system according to claim 7, wherein the interface for medical data is connected to at least one remote source for medical data (Kirsch: [0033], [0035], [0039]-[0040], [0048]-[0049], [0057], [0070], [0075], and FIG. 1 the medial database 130 and the network 126: The network 126 is, for example, a data network, the Internet, a wide area network or a local area network. The network 126 serves as a communication medium to various remote devices (e.g., databases, web servers, remote servers, application servers, intermediary servers, client machines, other portable devices). It is understood that in some embodiments, the one or more wearable computing devices 128 can be included in the network 126, accessed by the VCD 102 through the network 126, and/or the network 126 can access the one or more wearable computing devices 128. Thus, in some embodiments, the VCD 102 can obtain data from the one or more wearable computing devices 128 via the network 126. The medical database 130 can be accessed and/or located in a similar manner), wherein the medical data comprise dynamic, quasi-static, and static medical data (Kirsch: [0033], [0035], [0039], [0048]-[0049], [0057], [0070], [0075], and FIG. 1 the medial database 130 and the network 126: The medical database 130 can include health and medical information about medical conditions, disease, symptoms, medications, among others. The medical database 130 can be used to determine information about a particular health state and/or the severity of a health state. Further, in some embodiments, the medical database 130 can include medical information associated with the one or more vehicle occupants. For example, the medical database 130 can include historical physiological and/or historical behavioral data, normative baseline data, medical profile information, medical history, current health conditions, current medications, among others. In some embodiments, the medical database 130 can be updated with medical information associated with the one or more vehicle occupants by the VCD 102 and/or the wearable devices 128 on a periodic basis. Thus, medical database 130 can aggregate data from the VCD 102 and/or the wearable computing devices 128).

As to claim 10, Kirsch and Lin disclose the limitations of claim 9 further comprising the emergency system according to claim 9, wherein the remote source for medical data is a home health system, a mobile or portable fitness monitoring device, or a smart phone (Kirsch: [0033], [0035], [0037]: the one or more wearable computing devices 128 generally provide data to the VCD 102, the data being associated with the user wearing or associated with the wearable device 128. As discussed above, it is understood that the one or more wearable devices 128 can include, but are not limited to, a computing device component (e.g., a processor) with circuitry that can be worn or attached to user. In some embodiments, the one or more wearable devices 128 could also include a portable device (e.g., a mobile device, a portable medical device), [0039]-[0040]: in some embodiments, the medical database 130 could be located on a memory or a disk (not shown) integrated with the wearable computing devices 128, [0048]-[0049], [0057], [0070], [0075], and FIG. 1 the medial database 130, wearable computing devices 128, and the network 126).

As to claim 11, Kirsch and Lin disclose the limitations of claim 1 further comprising the emergency system according to claim 1, wherein the medical data is selected from the group consisting of: values related to age, sex, height, weight, blood type, body mass index (BMI), allergies, illnesses, implants, pulse, blood pressure, blood glucose, blood transfusion history, transplant history, seeing aids, hearing aids, pacemakers, blood alcohol, and the influence of drugs (Kirsch: [0033], [0035], [0039]: The medical database 130 can include health and medical information about medical conditions, disease, symptoms, medications, among others. The medical database 130 can be used to determine information about a particular health state and/or the severity of a health state. Further, in some embodiments, the medical database 130 can include medical information associated with the one or more vehicle occupants. For example, the medical database 130 can include historical physiological and/or historical behavioral data, normative baseline data, medical profile information, medical history, current health conditions, current medications, among others. In some embodiments, the medical database 130 can be updated with medical information associated with the one or more vehicle occupants by the VCD 102 and/or the wearable devices 128 on a periodic basis. Thus, medical database 130 can aggregate data from the VCD 102 and/or the wearable computing devices 128, [0042]-[0043]: Physiological data can include, but is not limited to, heart information, such as, heart rate, heart rate pattern, blood pressure, oxygen content, among others. Physiological data can also include brain information, such as, electroencephalogram (EEG) measurements, functional near infrared spectroscopy (fNIRS), functional magnetic resonance imaging (fMRI), among others. Physiological data can also include digestion information, respiration rate information, salivation information, perspiration information, pupil dilation information, body temperature, muscle strain, … It is appreciated that the recognition data and other types of physiological data can be stored at various locations (e.g., the disk 108, a memory integrated with the wearable computing devices 128, the medical database 130) and accessed by the VCD 102, [0048]-[0049], [0057], [0070], [0075], and FIG. 1 the medial database 130).

As to claim 12, Kirsch and Lin disclose the limitations of claim 1 further comprising the emergency system according to claim 1, wherein the emergency data further comprises the medical data of all identified users (Kirsch: [0033], [0039], [0048]-[0049], [0057], [0070], [0075], FIG. 1 the medial database 130, FIG. 2 and FIG. 6: The medical database 130 can be used to determine information about a particular health state and/or the severity of a health state. Further, in some embodiments, the medical database 130 can include medical information associated with the one or more vehicle occupants).

As to claim 13, Kirsch and Lin disclose the limitations of claim 1 further comprising the emergency system according to claim 1, wherein the data collection unit (Kirsch: FIG. 1 the data receiving module 116, the health prioritization module 120, the vehicle control module 121, the wearable computing devices 128, the medical data base 130, the vehicle system 122) is connected to a position unit for detecting a vehicle position (Kirsch: [0028], [0054]: the wearable computing devices 128 can include position and motion sensors (e.g., GPS, accelerometer, magnometer sensors integrated with the wearable computing devices 128) which provide position data to the health prioritization module 120. In this embodiment, the health prioritization module 120 can determine the location of the one or more vehicle occupant in relation to vehicle position data received from, for example, the position determination device 110, [0079], FIG. 1 and FIG. 4 and Lin: [0022]-[0023], [0028], [0051], and FIG. 1-2: The vehicle 1 acquires current position information about the vehicle 1 using a GPS satellite 5 and communicates the current position information, vehicle identification information and the like via an established communication line) and the vehicle position is part of the emergency data (Lin: [0022]-[0023], [0028], [0051], and FIG. 1-2: When receiving the vehicle emergency signal This emergency information includes information about the vehicle emergency (identifying one of a vehicle collision and an operation of the manual notification switch 18), current position information, the vehicle identification information and the like. Furthermore, the emergency information may include other vehicle information (such as the communication address of the emergency notification device 10 and the like)).

As to claim 14, Kirsch and Lin disclose the limitations of claim 13 further comprising the emergency system according to claim 13 wherein the position unit for detecting the vehicle position is connected to a satellite navigation unit (Kirsch: [0023], [0027]-[0028], [0050], [0054], and FIG. 1: The vehicle data can be received from the one or more vehicle systems 122 and/or the vehicle sensors 124. For example, the VCD 102 can receive vehicle data from the vehicle systems 122 and/or the vehicle sensors 124. Vehicle data can include information related to the vehicle 200 of FIG. 2 and/or the vehicle systems 122 of FIG. 3. Exemplary vehicle data includes, but is not limited to, steering data, lane departure data, blind spot monitoring data, braking data, collision warning data, navigation data, collision mitigation data, auto cruise control data, vehicle model, vehicle make, vehicle identification number. Vehicle data can be obtained by the VCD 102, the vehicle systems 122 and/or the vehicle sensors 124) or to a camera for monitoring an environment (Kirsch: [0023], [0032], [0055]-[0057], [0060], [0080]-.

As to claim 15, Kirsch and Lin disclose the limitations of claim 3 further comprising the emergency system according claim 3, further comprising an emergency call center (Kirsch: FIG. 1 the first response system 132 and Lin: FIG. 2 the emergency notification center 2) connected to the data access unit (Kirsch: FIG. 1 the data receiving module 116, the health prioritization module 120, the vehicle control module 121, the wearable computing devices 128, the medical data base 130, the vehicle system  122 and Lin: FIG. 1 the memory 16), and in foreground mode, emergency data can be transmitted to the emergency call center or retrieved by the emergency call center via the communication link (Kirsch: [0069]-[0070], [0076]-[0077], [0092], and FIG. 4: Thus, is some embodiments, the visual display can be transmitted to a first response system 132, for example via the network 126. In one embodiment, the visual display is transmitted via a broadcast to a first response system 132 upon determining the display is damaged. The vehicle control module 121 can determine the display is damaged based on communication from the infotainment system 310. For example, if the vehicle control module 121 is unable to communication with the infotainment system 310 and/or the display Lin: [0032]-[0035], [0051], and FIG. 2: When receiving the vehicle emergency signal a1 or a2, the control part 11 of the emergency notification device 10 controls the wireless communication part 15 to establish a wireless communication link with the communication device 20 of the emergency notification center 2 and transmits emergency information to the emergency notification center 2 at step 12 using the communication address of the emergency notification center 2 stored in the storage part 16. This emergency information includes information about the vehicle emergency (identifying one of a vehicle collision and an operation of the manual notification switch 18), current position information, the vehicle identification information and the like. Furthermore, the emergency information may include other vehicle information (such as the communication address of the emergency notification device 10 and the like)).

As to claim 18, Kirsch and Lin disclose the limitations of claim 1 further comprising the emergency system according to claim 1, further comprising an analysis unit arranged between the data collection unit the data storage unit (Kirsch: [0028], [0047]-[0049], [0076]-[0077], FIG. 1, and FIG. 3-4: the trigger event module 118 of the processor 104 detects a trigger event based on at least one of the physiological data and vehicle data, the vehicle data received from the one or more vehicle systems of the vehicle. A "trigger event" as used herein can be a vehicle event or a health event (e.g., a health state) of the one or more vehicle occupants where further information about the health and status of the one or more vehicle occupants is needed. A trigger , the analysis unit is formed for the local or remote preparation of the data collected by the data collection unit (Kirsch: [0069]-[0070], [0076]-[0077], [0092], and FIG. 4: Thus, is some embodiments, the visual display can be transmitted to a first response system 132, for example via the network 126. In one embodiment, the visual display is transmitted via a broadcast to a first response system 132 upon determining the display is damaged. The vehicle control module 121 can determine the display is damaged based on communication from the infotainment system 310. For example, if the vehicle control module 121 is unable to communication with the infotainment system 310 and/or the display 312, the vehicle control module determines the display is damaged. In another embodiment, it is determined that the display 312 is damaged upon the vehicle control module 121 receiving a signal from the crash detection system 302 indicating the infotainment system 310 and/or the display 312 is damaged  and Lin: [0022]-[0023], [0028], [0051], and FIG. 1-2: When receiving the vehicle emergency signal a1 or a2, the control part 11 of the emergency notification device 10 controls the wireless communication part 15 to establish a wireless communication link with the communication device 20 of the emergency notification center 2 and transmits emergency information to the emergency notification center 2 at step 12 using the communication address of the emergency notification center 2 stored in the storage part 16. This emergency information includes information about the vehicle emergency (identifying one of a vehicle collision and an operation of the manual notification switch 18), current position information, the vehicle identification information and the like. Furthermore, the emergency information may include other vehicle information (such as the communication address of the emergency notification device 10 and the like)).

As to claim 19, Kirsch and Lin disclose the limitations of claim 1 further comprising the emergency system according to claim 1, further comprising a correlation unit for determining and providing correlation data selected from the group consisting of: time, geographic position, road conditions, purpose of the trip, starting location, and destination (Lin: [0022]-[0023], [0028], [0051], and FIG. 1-2: When receiving the vehicle emergency signal a1 or a2, the control part 11 of the emergency notification device 10 controls the wireless communication part 15 to establish a wireless communication link with the communication device 20 of the emergency notification center 2 and transmits emergency information to the emergency notification center 2 at step 12 using the communication address of the emergency notification center 2 stored in the storage part 16. This emergency information includes information about the vehicle emergency (identifying one of a vehicle collision and an operation of the manual notification switch 18), current position information, the vehicle identification information and the like. Furthermore, the emergency information may include other vehicle information (such as the communication address of the emergency notification device 10 and the like).

As to claim 20, Kirsch and Lin disclose the limitations of claim 3 further comprising the emergency system according to claim 3, further comprising:
a correlation unit for determining and providing correlation data selected from the group consisting of: time, geographic position, road conditions, purpose of the trip, starting location, and destination (Lin: [0022]-[0023], [0028], [0051], and FIG. 1-2: When receiving the vehicle emergency signal a1 or a2, the control part 11 of the emergency notification device 10 controls the wireless communication part 15 to establish a wireless communication link with the communication device 20 of the emergency notification center 2 and transmits emergency information to the emergency notification center 2 at step 12 using the communication address of the emergency notification center 2 stored in the storage part 16. This emergency information includes information about the vehicle emergency (identifying one of a vehicle collision and an operation of the manual notification switch 18), current position information, the vehicle identification information and the like. Furthermore, the emergency information may include other vehicle information (such as the communication address of the emergency notification device 10 and the like); and
the correlation unit is connected to the data access unit such that the correlation data that are part of the emergency data can be accessed in the foreground mode (Kirsch: [0069]-[0070], [0076]-[0077], [0092], and FIG. 4: Thus, is some embodiments, the visual display can be transmitted to a first response system 132, for example via the network 126. In one embodiment, the visual display is transmitted via a broadcast to a first response system 132 upon determining the display is damaged. The vehicle control module 121 can determine the display is damaged based on communication from the infotainment system 310. For example, if the vehicle control module 121 is unable to communication with the infotainment system 310 and/or the display 312, the vehicle control module determines the display is damaged. In another embodiment, it is determined that the display 312 is damaged upon the vehicle control module 121 receiving a signal from the crash detection system 302 indicating the infotainment system 310 and/or the display 312 is damaged and Lin: [0022]-[0023], [0028], [0051], and FIG. 1-2: When receiving the vehicle emergency signal a1 or a2, the control part 11 of the emergency notification device 10 controls the wireless communication part 15 to establish a wireless communication link with the communication device 20 of the emergency notification center 2 and transmits emergency information to the emergency notification center 2 at step 12 using the communication address of the emergency notification center 2 stored in the storage part 16. This emergency information includes information about the vehicle emergency (identifying one of a vehicle collision and an operation of the manual notification switch 18), current position information, the vehicle identification information and the like. Furthermore, the emergency information may include other vehicle information (such as the communication address of the emergency notification device 10 and the like).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kirsch et al. (Kirsch – US 2016/0152180 A1) in view of Lin et al. (Lin – US 2019/0075444 A1) and further in view of Prinz (Prinz – US 2019/0061772 A1).

As to claim 5, Kirsch and Lin disclose the limitations of claim 1 further comprising the emergency system according to claim 1 wherein the emergency system further comprises:
a manual trigger mechanism controlled by a user (Lin: [0032]-[0035], [0051], and FIG. 2 the manual notification switch 18: the vehicle emergency signal a2 can be outputted to the control part 11 by the driver operating the manual notification switch 18);
a vehicle trigger mechanism controlled by the vehicle (Kirsch: [0039]-[0044], [0047]-[0048]: the trigger event module 118 of the processor 104 detects a trigger event based on at least one of the physiological data and vehicle data, the vehicle data received from the one or more vehicle systems of the vehicle. A "trigger event" as used herein can be a vehicle event or a health event (e.g., a health state) of the one or more vehicle occupants where further information about the health and status of the one or more vehicle occupants is needed. A the trigger event module 118 can detect a trigger event upon receiving a crash signal from the crash detection system 302, [0059], [0076]-[0077], and FIG. 1 and Lin: [0032]-[0035], [0051], and FIG. 2) and
an emergency trigger mechanism controlled automatically and autonomously by the vehicle when an emergency is determined (Kirsch: [0039]-[0044]: The VCD 102 can receive and/or access the physiological data from different sources. In one embodiment, the data receiving module 116 receives the physiological data from at least one of the wearable computing devices 128 and the vehicle 200 (e.g., the vehicle systems 122, the vehicle sensors 124), [0047]-[0048]: the trigger event module 118 of the processor 104 detects a trigger event based on at least one of the physiological data and vehicle data, the vehicle data received from the one or more vehicle systems of the vehicle. A "trigger event" as used herein can be a vehicle event or a health event (e.g., a health state) of the one or more vehicle occupants where further information about the health and status of the one or more vehicle occupants is needed. A trigger event can be an accident involving the vehicle. For example, the trigger event module 118 can detect a trigger event upon receiving a crash signal from the crash detection system 302, [0059], [0076]-[0077], and FIG. 1 and Lin: [0032]-[0035], [0051], and FIG. 2: When receiving the vehicle emergency signal a1 or a2, the control part 11 of the emergency notification device 10 controls the wireless communication part 15 to establish a wireless communication link with the communication device 20 of the emergency notification center 2 and transmits emergency information to the emergency notification center 2 at step 12 using the communication address of the emergency notification center 2 stored in the storage part 16. This emergency information includes information about the vehicle emergency (identifying one of a vehicle collision and an operation of the manual notification switch 18), current position .

The combination of Kirsch and Lin does not explicitly disclose a vehicle trigger mechanism requiring a confirmation by a user.
However, it has been known in the art of monitoring conditions of users in a vehicle emergency to implement a vehicle trigger mechanism requiring a confirmation by a user, as suggested by Prinz, which discloses a vehicle trigger mechanism requiring a confirmation by a user (Prinz: [0077]: the user is asked whether he/she wants to determine his/her current state of health/well-being based on the measurement of certain physiological parameters. The question can be generated either via speech output with the assistance of the audio output device 20 (see FIG. 1) of the communication/multimedia device or via optical indication on the driver's display 14 or, for a passenger, on the passenger's display 18. The driver can respond to this question either by voice input or by input on a touchscreen or the like. If the driver rejects the determination of the state of health, the method proceeds to step 64 and ends there. Otherwise, the method proceeds to step 66, in which the control unit 12 of the system 10 prompts the user to apply the wristband 34 shown schematically in FIG. 2, [0106]-[0108]: If it is decided in step 82 that the process should be aborted, there is a query in subsequent step 84 as to whether newly obtained medical data should be transmitted. These are data based on the last measured physiological parameters and characterize the current state of the health of the user, and FIG. 4).
Therefore, in view of teachings by Kirsch, Lin, and Prinz it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to Kirsch and Lin to include a vehicle trigger mechanism requiring a confirmation by a user, as suggested by Prinz. The motivation for this is to enable a communication from a vehicle to a remote location in response to a user decision.

Claims 16 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Kirsch et al. (Kirsch – US 2016/0152180 A1) in view of Lin et al. (Lin – US 2019/0075444 A1) and further in view of Parvaneh et al. (Parvaneh – US 2019/0371440 A1).

As to claim 16, Kirsch and Lin disclose the limitations of claim 15 except for the claimed limitations of the emergency system according to claim 15, wherein the emergency call center requires a one-time authentication for access to the data storage unit. 
However, it has been known in the art of data communication to implement wherein the emergency call center requires a one-time authentication for access to the data storage unit, as suggested by Parvaneh, which discloses wherein the emergency call center requires a one-time authentication for access to the data storage unit (Parvaneh: Abstract, [0051], [0052], [0054], [0062]-[0063], [0066]-[0069], [0072], and FIG. 1-2: Given the potentially sensitive nature of the information in the generated report, it may be restricted such that it is only available to authorized individual. For example, the report may only be available through a secure link, website, or other portal, and will only be accessible with an access code, QR code, password, biometric parameter, and/or other access mechanism. The report may be automatically provided or uploaded to a caregiver portal, electronic health record database, healthcare professional portal, or other access site. According to another example, the generated report may be automatically delivered to a smartphone, portable computing device, laptop, To protect the individual's privacy, the report can be disabled after it is accessed a certain number of times, after a specified time has elapsed from a trigger or from a first access, and/or based on one or more other thresholds or limitations).
Therefore, in view of teachings by Kirsch, Lin and Parvaneh, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to implement in the vehicle control system of Kirsch and Lin to include wherein the emergency call center requires a one-time authentication for access to the data storage unit, as suggested by Parvaneh. The motivation for this is to implement a known alternative method to allow authorized individuals to provide access to a user’s information.

As to claim 21, Kirsch and Lin disclose the limitations of claim 1 except for the claimed limitations of the emergency system according to claim 1, wherein access to the medical data of a user can be granted by the user outside of an emergency.
However, it has been known in the art of data communication to implement wherein access to the medical data of a user can be granted by the user outside of an emergency, as suggested by Parvaneh, which discloses wherein access to the medical data of a user can be granted by the user outside of an emergency (Parvaneh: Abstract, [0051], [0052], [0054], [0062]-[0063], [0066]-[0069], [0072], and FIG. 1-2: In addition to the individual, the report maybe triggered by an informal caregiver such as a family member, friend, or neighbor, anyone else granted permission by the individual to access and/or transfer the information or report, such as a home health aide, designated surrogate listed in an advance care directive, 
Therefore, in view of teachings by Kirsch, Lin and Parvaneh, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to implement in the vehicle control system of Kirsch and Lin to include wherein access to the medical data of a user can be granted by the user outside of an emergency, as suggested by Parvaneh. The motivation for this is to implement a known alternative method to allow authorized individuals to provide access to a user’s information.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Kirsch et al. (Kirsch – US 2016/0152180 A1) in view of Lin et al. (Lin – US 2019/0075444 A1) and further in view of Kara-Ivanov et al. (Kara-Ivanov – US 2017/0279606 A1).

As to claim 17, Kirsch and Lin disclose the limitations of claim 1 further comprising the emergency system according to claim 1, wherein at least the medical data of each user transmitted via the communication link (Kirsch: [0029], [0047], [0059], [0069], [0074], [0092], and FIG. 3: A trigger event can be an accident involving the vehicle. For example, the trigger event module 118 can detect a trigger event upon receiving a crash signal from the crash detection system 302 and Lin: [0032]-[0035], [0051], and FIG. 2: When receiving the vehicle emergency signal a1 or a2, the control part 11 of the emergency notification device 10 controls the wireless communication part 15 to establish a wireless communication link with the communication device 20 of the emergency notification center 2 and transmits emergency information to the emergency notification center 2 at step 12 using the communication address of the at least the medical data are encrypted individually with a biometric key or with a biometric signature.
However, it has been known in the art of data communication to implement the at least the data are encrypted individually with a biometric key or with a biometric signature, as suggested by Kara-Ivanov, which discloses the at least the data are encrypted individually with a biometric key or with a biometric signature (Kara-Ivanov: Abstract, [0089]-[0099], and FIG. 2: the processor 200 may utilize both the F-PUF response key and a password (or, alternatively, a personal identification number (PIN), or any biometric data associated with the user) to generate the encryption key).
Therefore, in view of teachings by Kirsch, Lin and Kara-Ivanov, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to implement in the vehicle control system of Kirsch and Lin to include the at least the data are encrypted individually with a biometric key or with a biometric signature, as suggested by Kara-Ivanov. The motivation for this is to implement a known alternative method for communicating data between electronic devices.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Kirsch et al. (Kirsch – US 2016/0152180 A1) in view of Lin et al. (Lin – US 2019/0075444 A1) and further in view of Watkins (Watkins – US 2005/0288827 A1).

As to claim 22, Kirsch and Lin disclose the limitations of claim 1 except for the claimed limitations of the emergency system according to claim 1, wherein the user can determine what medical data an emergency call center can access.
However, it has been known in the art of data communication to implement t the user can determine what medical data an emergency call center can access, as suggested by Watkins, which discloses the user can determine what medical data an emergency call center can access (Watkins: Abstract, [0010], [0026], [0037], [0040]-[0044], [0047]-[0048], [0057], and FIG. 3: The privacy level inputs include, for example, location anonymous, subscriber anonymous, vehicle anonymous, total anonymous and full information. A "location anonymous" input indicates that the subscriber's location will be anonymous to the call center 170. Similarly, a "subscriber anonymous" setting indicates that the identity of the subscriber will be anonymous to the call center, while a "total anonymous" setting indicates that the location and identity of the subscriber will by unknown to the call center. A "full information" setting indicates that the call center will have access to the subscribers name and location).
Therefore, in view of teachings by Kirsch, Lin and Watkins, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to implement in the vehicle control system of Kirsch and Lin to include the user can determine what medical data an emergency call center can access, as suggested by Watkins. The 

Citation of Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
Chen et al., US 2015/0187146 A1, discloses smart phone app-based remote vehicle diagnostic system and method.
Schlesinger et al., US 2015/0381615 A1, discloses managing user data for software services.
Sullivan, US 2015/0101065 A1, discloses user controlled data sharing platform.
Luque et al. discloses Design and implementation of a J2EE platform to handle standardized telematics emergency calls originated from vehicles.
IPCOM discloses Next-Generation Vehicle-Initiated Emergency Calls (RFC8148).
Shaik et al. discloses Smart Car an IoT Based Accident Detection System.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG PHAM whose telephone number is (571)-270-3668 and email is Quang.Pham@uspto.gov.  The examiner can normally be reached on Monday - Thursday 9:30 AM - 5:00 PM EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/QUANG PHAM/Primary Examiner, Art Unit 2684